Exhibit 10.46






































SPRINT NEXTEL CORPORATION
DEFERRED COMPENSATION PLAN


(EFFECTIVE JANUARY 1, 2006 AND


AMENDED AND RESTATED ON MAY 17, 2006, DECEMBER 11, 2008,
FEBRUARY 17, 2011 AND NOVEMBER 17, 2011)






--------------------------------------------------------------------------------





Table of Contents

SECTION 1
INTRODUCTION
1
1.1


Statement of Plan
1
1.2


Definitions
1
 
1.2.1
Account
1
 
1.2.2
Annual Valuation Date
1
 
1.2.3
Base Salary
1
 
1.2.4
Beneficiary
1
 
1.2.5
Beneficiary Designation Form
1
 
1.2.6
Board Member
1
 
1.2.7
Change in Control
2
 
1.2.8
Code
2
 
1.2.9
Committee
2
 
1.2.10
Compensation
2
 
1.2.11
Disability, Disabled
2
 
1.2.12
Distribution Date
2
 
1.2.13
Effective Date
2
 
1.2.14
Eligible Employee
2
 
1.2.15
Embarq
2
 
1.2.16
Embarq Share Unit
3
 
1.2.17
Embarq Share Unit Fund
3
 
1.2.18
ERISA
3
 
1.2.19
Initial Deferral Election Form
3
 
1.2.20
Investment Election Form
3
 
1.2.21
Investment Fund
3
 
1.2.22
Limit
3
 
1.2.23
401(k) plan
3
 
1.2.24
Matching Contribution
3
 
1.2.25
Matching Contribution Account
3
 
1.2.26
Participant
3
 
1.2.27
Plan
3
 
1.2.28
Plan Statement
4
 
1.2.29
Plan Year
4
 
1.2.30
Pre-Tax Contributions
4
 
1.2.31
Pre-Tax Contribution Account
4
 
1.2.32
Recapitalization Multiple
4
 
1.2.33
Record Date
4
 
1.2.34
Separation and Distribution Agreement
4
 
1.2.35
Separation From Service
4
 
1.2.36
Specified Employee
5
 
1.2.37
Sprint Nextel
5
 
1.2.38
Sprint Nextel Share Unit
5
 
1.2.39
Sprint Nextel Share Unit Fund
5


-i-

--------------------------------------------------------------------------------





Table of Contents

 
1.2.40
Subsequent Deferral Election Form
5
 
1.2.41
Valuation Date
5
1.3


Rules of Interpretation
5
1.4


Legal Construction
6
SECTION 2
PARTICIPATION
6
2.1


Participation
6
2.2


Initial Deferral Election
7
 
2.2.1
Pre-Tax Contribution Election
7
 
2.2.2
Distribution Election
7
2.3


Specific Exclusions
7
2.4


Suspension of Pre-Tax Contributions
7
SECTION 3
ADJUSTMENT OF ACCOUNTS
7
3.1


Credits to Accounts
7
 
3.1.1
Pre-Tax Contributions
7
 
3.1.2
Matching Contributions
7
3.2


Adjustments of Account
8
 
3.2.1
Initial Election of Investment Funds
8
 
3.2.2
Changes to Investment Fund Elections
8
 
3.2.3
Proportionate Allocation
8
 
3.2.4
Investment Funds
8
 
3.2.5
Embarq Share Units
8
 
3.2.6
Debits and Credits to Accounts
9
3.3


No Actual Investment
9
3.4


FICA and Other Taxes
10
 
SECTION 4
VESTING OF ACCOUNT
10
 
SECTION 5
DISTRIBUTION
10
5.1


General Valuation Date
10
5.2


General Distribution Date
10
 
5.2.1
Time of Distribution of Pre-Tax Contributions
10
 
5.2.2
Time of Distribution of Matching Contributions
11
 
5.2.3
Acceleration of Benefits
11
 
5.2.4
Delay for Specified Employees
11
5.3


Form of Distribution
11
 
5.3.1
Pre-Tax Contribution Account.
11
 
5.3.2
Matching Contribution Account
11
 
5.3.3
Installment Amounts
11
 
5.3.4
Delay for Taxes
12
5.4


Subsequent Changes in Time and Form of Payment
12
5.5


Designation of Beneficiaries
12
 
5.5.1
Right to Designate
13
 
5.5.2
Failure of Designation
13
 
5.5.3
Disclaimers by Beneficiaries
13


-ii-

--------------------------------------------------------------------------------





Table of Contents

 
5.5.4
Definitions
14
 
5.5.5
Special Rules
14
 
5.5.6
No Spousal Rights
14
5.6


Facility of Payment
15
SECTION 6
UNFUNDED PLAN
15
6.1


Unfunded Plan
15
6.2


Spendthrift Provision
15
SECTION 7
AMENDMENT AND TERMINATION
16
7.1


Amendment
16
7.2


Termination
16
 
7.2.1
Dissolution or Bankruptcy
16
 
7.2.2
Discretionary Termination
16
SECTION 8
DETERMINATIONS - RULES AND REGULATIONS
16
8.1


Determinations
16
8.2


Rules and Regulations
17
8.3


Method of Executing Instruments
17
8.4


Claims Procedure
17
 
8.4.1
Initial Claim
17
 
8.4.2
Notice of Initial Adverse Determination
17
 
8.4.3
Claims on Review
17
 
8.4.4
Notice of Adverse Determination for Claim on Review
18
8.5


Claims and Review Procedure for Disability Claims Filed under the Plan
18
8.6


Rules
18
8.7


Information Furnished by Participants
20
SECTION 9
PLAN ADMINISTRATION
20
9.1


Authority
20
 
9.1.1
Majority Decisions
21
9.2


Miscellaneous
21
 
9.2.1
Conflict of Interest
21
 
9.2.2
Dual Capacity
21
 
9.2.3
Administrator
21
 
9.2.4
Service of Process
21
 
9.2.5
Administrative Expenses
21
SECTION 10
DISCLAIMERS
22
10.1


No Implied Employment Contract
22
10.2


Source of Payment
22
10.3


Delegation
22
10.4


Prohibition on Acceleration of Payments
22
10.5


Code Section 409A
22
10.6


Execution
23


-iii-

--------------------------------------------------------------------------------


SPRINT NEXTEL CORPORATION DEFERRED COMPENSATION PLAN
SECTION 1

INTRODUCTION
1.1    Statement of Plan. Effective January 1, 2006, Sprint Nextel Corporation
(hereinafter sometimes referred to as "Sprint Nextel") created this
nonqualified, unfunded, elective deferral Plan for the purpose of allowing
members of its Board of Directors and a select group of its management and
highly compensated employees to defer the receipt of compensation which would
otherwise be paid to them. Effective May 17, 2006, Sprint Nextel amended and
restated the Plan to reflect the spin-off of Embarq from Sprint Nextel.
Effective December 11, 2008, Sprint Nextel amended and restated the Plan to
comply with the final Treasury regulations issued under Code Section 409A.
Effective February 17, 2011, Sprint Nextel amended the Plan clarifying the
timing of valuation of a Plan Participant’s Account for purposes of
distributions under the Plan. Effective November 17, 2011, Sprint Nextel amended
and restated the Plan removing the “excess compensation” deferral option.
1.2    Definitions. When the following terms are used herein with initial
capital letters, they shall have the following meanings:
1.2.1    Account – the separate bookkeeping account(s) representing the unfunded
and unsecured general obligation of Sprint Nextel that are maintained for the
purpose of determining each Participant's or Beneficiary's interest in the Plan.
To the extent determined by the Committee, the Committee may establish a
separate Pre-Tax Contribution Account and a separate Matching Contribution
Account and such other accounts and subaccounts as it determines from time to
time to be advisable. For convenience, and unless the context otherwise
indicates, "Account" shall refer to a Participant's or Beneficiary's entire
interest under the Plan.
1.2.2    Annual Valuation Date – each December 31.
1.2.3    Base Salary – an employee's salary inclusive of any amounts contributed
on behalf of the Employee to a cafeteria plan or cash or deferred arrangement or
a qualified transportation fringe plan and not includible in income under Code
Sections 125, 402(g) or 132(f) and inclusive of any Pre-Tax Contributions made
from Base Salary.
1.2.4    Beneficiary -- a person designated by a Participant (or automatically
by operation of this Plan Statement) to receive all or a part of the
Participant's Account in the event of the Participant's death prior to its
complete distribution. A person so designated shall not be considered a
Beneficiary until the death of the Participant.
1.2.5    Beneficiary Designation Form -- the form prescribed by the Committee
upon which a Participant may designate a Beneficiary.
1.2.6    Board Member – a member of the Board of Directors of Sprint Nextel.

1

--------------------------------------------------------------------------------


1.2.7    Change in Control – a "Change in Control" means a change in ownership
of Sprint Nextel, a change in the effective control of Sprint Nextel or a change
in the ownership of a substantial portion of the assets of Sprint Nextel as
described in Treasury regulations issued under Code Section 409A.
1.2.8    Code – the Internal Revenue Code of 1986, as amended, including
applicable regulations for the specified section of the Code. Any reference in
this Plan Statement to a section of the Code, including the applicable
regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.
1.2.9    Committee – the Employee Benefits Committee of Sprint Nextel, as
appointed by management of Sprint Nextel.
1.2.10    Compensation – a Board Member's annual retainer and meeting fees or,
in the case of a Participant who is an employee of Sprint Nextel or one of its
subsidiaries, (a) for purposes of making Pre-Tax Contributions made without
regard to the numeric Limit, the definition of Compensation used in the Sprint
Nextel 401(k) Plan shall be used except that Pre-Tax Contributions to the Plan
shall be included in Compensation, commissions shall not be included and the
limit imposed by Code Section 401(a)(17) will not apply; (b) for purposes of
determining when a Participant has become eligible to make Pre-Tax Contributions
made above the Limit and to receive Matching Contributions, and for purposes of
determining the amount of any Matching Contributions, the definition of
Compensation used in the Sprint Nextel 401(k) Plan shall be used except that
Pre-Tax Contributions to the Plan and commissions shall be included in
Compensation, and only compensation above the numeric limit imposed by Code
Section 401(a)(17) will be considered. Notwithstanding anything to the contrary
in the Plan, Pre-Tax Contributions by Eligible Employees may be made only in
Base Salary and incentive compensation and not in sales compensation or any
other form of compensation.
1.2.11    Disability, Disabled – a Participant shall be considered to have a
Disability or to be Disabled if such Participant has been approved to receive
Social Security Disability.
1.2.12    Distribution Date – the "distribution date" as defined in the
Separation and Distribution Agreement.
1.2.13    Effective Date -- January 1, 2006.
1.2.14    Eligible Employee – an active employee of Sprint Nextel or a Sprint
Nextel subsidiary who has a title of Director or above (or the equivalent
thereof), but excluding employees who are not subject to United States income
tax withholding. Except as otherwise provided in Section 1.2.35, all
subsidiaries of Sprint Nextel will be participating subsidiaries unless
specifically excluded from participation by the Committee.
1.2.15    Embarq – Embarq Corporation, a Delaware corporation.

2

--------------------------------------------------------------------------------


1.2.16    Embarq Share Unit – a phantom share unit representing a share of
Embarq's common stock.
1.2.17    Embarq Share Unit Fund – the Investment Fund comprised solely of
Embarq Share Units, which Investment Fund shall cease to exist as of December
31, 2006.
1.2.18    ERISA – the Employee Retirement Income Security Act of 1974, as
amended.
1.2.19    Initial Deferral Election Form – the form prescribed by the Committee
pursuant to which a Participant may elect to make a Pre-Tax Contribution of his
or her Compensation to an Account established under this Plan and may elect the
time and form of distribution of his or her Account.
1.2.20    Investment Election Form – the form prescribed by the Committee from
time to time pursuant to which a Participant may select the hypothetical
investment of his or her Account pursuant to the provisions of Section 3.
1.2.21    Investment Fund – any of the hypothetical investment funds established
by the Committee pursuant to the provisions of Section 3.
1.2.22    Limit – Compensation limit imposed by Code Section 401(a)(17) limiting
the amount of compensation taken into account for purposes of contributions to
the 401(k) plan. The 2008 limit is $230,000 (as indexed).
1.2.23    401(k) plan – the Sprint Nextel 401(k) plan.
1.2.24    Matching Contribution – employer contributions to the Matching
Contribution Account pursuant to Section 3.1.2.
1.2.25    Matching Contribution Account – the Account maintained for a
Participant to which is credited Matching Contributions (if any), pursuant to
Section 3.1.2.
1.2.26    Participant – an outside Board Member or an Eligible Employee of
Sprint Nextel who elects to participate in accordance with the terms of this
Plan. A Board Member or an employee who has become a Participant shall continue
as a Participant until the earlier of (a) the Participant's death or (b) the
date on which the Participant's entire Account balance has been distributed. If
an employee is no longer a part of a select group of highly compensated
employees, the Participant will no longer be permitted to defer compensation
after completion of deferrals already elected.
1.2.27    Plan – the nonqualified, income deferral program maintained by Sprint
Nextel established for the benefit of Participants eligible to participate
therein, as set forth in this Plan Statement. (As used herein, "Plan" does not
refer to the documents pursuant to which the Plan is maintained. Those documents
are referred to herein as the "Plan Statement"). The Plan shall be referred to
as the "Sprint Nextel Deferred Compensation Plan."

3

--------------------------------------------------------------------------------


1.2.28    Plan Statement – this document entitled "Sprint Nextel Deferred
Compensation Plan" as adopted by Sprint Nextel effective January l, 2006, and as
the same may be amended from time to time thereafter.
1.2.29    Plan Year – the calendar year.
1.2.30    Pre-Tax Contributions – contributions made to the Plan pursuant to the
provisions of Section 2.2.1.
1.2.31    Pre-Tax Contribution Account – the Account(s) maintained for a
Participant to which is credited such Participant's Pre-Tax Contributions.
1.2.32    Recapitalization Multiple – the "recapitalization multiple" as defined
in the Separation and Distribution Agreement.
1.2.33    Record Date – the "record date" as defined in the Separation and
Distribution Agreement.
1.2.34    Separation and Distribution Agreement – the Separation and
Distribution Agreement by and between Sprint Nextel and Embarq for the purpose
of separating Sprint Nextel's existing businesses into two independent
businesses and distributing on a pro rata basis to holders of Sprint Nextel
common stock all of the outstanding shares of common stock of Embarq.
1.2.35    Separation From Service – shall mean a "separation from service" from
Sprint Nextel and its subsidiaries as described under Code Section 409A and the
guidance and Treasury regulations issued thereunder. Except as otherwise
required to comply with Code Section 409A, an employee shall be considered not
to have had a Separation From Service where the level of bona fide services
performed continues at a level that is at least 21 percent or more of the
average level of service performed by the employee during the immediately
preceding 36-month period (or if providing services for less than 36 months,
such lesser period) after taking into account any services that the Participant
provided prior to such date and that Sprint Nextel and the Participant
reasonably anticipate the Participant may provide (whether as an employee or
independent contractor) after such date.
For purposes of the determination of whether a Participant has had a “separation
from service” as described under Code Section 409A and the guidance and Treasury
regulations issued thereunder, the terms “Sprint Nextel,” “employer” and
“service recipient” mean Sprint Nextel Corporation and any affiliate with which
Sprint Nextel Corporation would be considered a single employer under Code
Section 414(b) or 414(c), provided that in applying Code Sections 1563(a)(1),
(2), and (3) for purposes of determining a controlled group of corporations
under Code Section 414(b), the language “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Code Sections 1563(a)(1), (2) and
(3), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), “at least 50 percent” is
used

4

--------------------------------------------------------------------------------


instead of “at least 80 percent” each place it appears in Treasury Regulation
Section 1.414(c)-2.
1.2.36    Specified Employee – shall mean a Participant who is a "specified
employee" for purposes of Code Section 409A, as administratively determined by
the Board of Directors of Sprint Nextel in accordance with the guidance and
Treasury regulations issued under Code Section 409A.
1.2.37    Sprint Nextel – Sprint Nextel Corporation, a Kansas corporation.
References herein to Sprint Nextel shall also refer to any successor of Sprint
Nextel that adopts the Plan. Except as hereinafter provided, functions generally
assigned to Sprint Nextel shall be discharged by the Committee or delegated and
allocated as provided herein.
1.2.38    Sprint Nextel Share Unit – a phantom share unit representing a share
of Sprint Nextel's common stock.
1.2.39    Sprint Nextel Share Unit Fund – the Investment Fund comprised solely
of Sprint Nextel Share Units.
1.2.40    Subsequent Deferral Election Form – the form prescribed by the
Committee pursuant to which a Participant may elect to change the time or form
of distribution of his or her Pre-Tax Contribution Account.
1.2.41    Valuation Date – each Annual Valuation Date and the last business day
of each calendar month.
1.3    Rules of Interpretation. An individual shall be considered to have
attained a given age on such individual's birthday for that age (and not on the
day before). Individuals born on February 29 in a leap year shall be considered
to have their birthdays on February 28 in each year that is not a leap year.
Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words "hereof," "herein" or
"hereunder" or other similar compounds of the word "here" shall mean and refer
to this entire Plan Statement and not to any particular paragraph or section of
this Plan Statement unless the context clearly indicates to the contrary. The
titles given to the various sections of this Plan Statement are inserted for
convenience of reference only and are not part of this Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof. As to Participants who are employees, this Plan Statement
shall be construed and administered to create an unfunded plan providing
deferred compensation for a select group of management or highly compensated
employees, which plan is exempt from the requirements of Parts 2, 3 and 4 of
Title I of ERISA, and which qualifies for a form of simplified, alternative
compliance with the reporting and disclosure requirements of Part 1 of Title I
of ERISA. It is further intended that this Plan shall constitute a nonqualified
deferred compensation plan that satisfies the conditions for a deferral of
income pursuant to the provisions of Code Section 409A. Any reference in this
Plan Statement to a statute or regulation shall be considered also to mean and
refer to any subsequent amendment or replacement of that statute or regulation.

5

--------------------------------------------------------------------------------


1.4    Legal Construction. This document is intended to be governed by and shall
be construed in accordance with the Code, ERISA to the extent applicable and, to
the extent not preempted by ERISA, the laws of the State of Kansas.
SECTION 2

PARTICIPATION
2.1    Participation. A Board Member or an Eligible Employee may enroll to
become a Participant in this Plan for any Plan Year provided that such Board
Member or Eligible Employee completes and files an Initial Deferral Election
Form acceptable to the Committee, and provided that the Eligible Employee has
not made a withdrawal due to hardship under Treasury Regulations Section
1.401(k)-1(d)(3) from any Code Section 401(k) plan sponsored by Sprint Nextel
within the prior six months.
2.2    Initial Deferral Election. A Participant shall make an initial deferral
election by filing an Initial Deferral Election Form with the Committee for each
Plan Year for which Pre-Tax Contributions are made to the Plan at such time and
in such manner as the Committee shall from time to time prescribe consistent
with Section 2.2.1 below and requirements of Code Section 409A(a)(4)(B).
2.2.1    Pre-Tax Contribution Election. In conjunction with each deferral
election made by a Participant for a Plan Year, such Initial Deferral Election
Form shall specify, in increments of 1%, the amount or portion of the
Participant’s Base Salary which is earned during such following Plan Year and
short-term incentive compensation which is earned during such following Plan
Year which shall not be paid to the Participant but instead shall be credited to
the Plan as a Pre-Tax Contribution. Such Pre-Tax Contribution shall not exceed
(a) in the case of a Participant who is an employee, an amount equal to 50% of
such employee's Base Salary and 75% of such employee's short-term incentive
payment; or (b) in the case of a Board Member (who is not also an employee), up
to 100% of such Board Member's retainer and meeting fees. Eligible Employees may
use the Initial Deferral Election Form to designate that their Pre-Tax
Contributions be made on all Compensation as defined in 1.2.10(a) (beginning
1/1/2012), or only on Compensation that exceeds the Limit (before 1/1/2012).
Except as provided in the following paragraph, such Pre-Tax Contribution
election shall not be effective for any Plan Year unless filed by the last day
of the Plan Year preceding the Plan Year in which the Compensation sought to be
deferred is to be earned or such earlier date as may be designated by the
Committee, shall only be effective as to Compensation that is earned after the
Pre-Tax Contribution election has been accepted by the Committee, and, except as
provided in Section 2.4, shall be irrevocable as of the last day of the Plan
Year preceding the Plan Year in which the Compensation sought to be deferred is
to be earned. Base Salary payable after the last day of the Plan Year solely for
services performed during the final payroll period described in Code Section
3401(b) containing December 31 shall be treated as compensation earned during
the subsequent Plan Year.
Notwithstanding the foregoing, with respect to "performance-based compensation"
(as defined under Code Section 409A) attributable to services performed over a
period of at

6

--------------------------------------------------------------------------------


least twelve (12) months, a Participant may, under uniform rules adopted by the
Committee, file an Initial Deferral Election Form with the Committee no later
than six (6) months before the end of the performance period for which such
performance-based compensation is paid so long as the Participant has performed
services continuously from the date performance criteria are established through
the date of the election. This rule shall apply only to Compensation determined
by the Committee to be "bonus compensation" where (a) the payment or amount of
the Compensation is contingent upon the satisfaction of organizational or
individual performance criteria (including subjective criteria in certain
circumstances), and (b) the performance criteria are not substantially certain
to be satisfied at the time of election.
2.2.2    Distribution Election. With respect to each initial deferral election
made by a Participant pursuant to Section 2.2.1, such Participant shall,
pursuant to Sections 5.1 and 5.2, below, also elect the time and form of
distribution of such Pre-Tax Contributions.
2.3    Specific Exclusions. Notwithstanding anything to the contrary in this
Plan Statement or in any written communication, summary, resolution, document or
oral communication, no individual shall be a Participant in this Plan, develop
benefits under this Plan or be entitled to receive benefits under this Plan
(either for himself or herself or his or her survivors) unless such individual
is either a member of a select group of management or highly compensated
employees (as that expression is used in Section 201(2) of ERISA) or a Board
Member.
2.4    Suspension of Pre-Tax Contributions. If a Participant has made a
withdrawal due to hardship under Treasury Regulations Section 1.401(k)-1(d)(3),
all remaining Pre-Tax Contributions for the year in which such hardship
distribution was made shall be cancelled and such Participant shall not be
permitted to make any further Pre-Tax Contributions to the Plan absent the
acceptance of a new Pre-Tax Contribution Election Form made for the first Plan
Year beginning at least six months after the hardship withdrawal for that
Participant consistent with Section 2.2.
SECTION 3

ADJUSTMENT OF ACCOUNTS
3.1    Credits to Accounts. Accounts shall be established for each Participant
and shall be adjusted each Valuation Date.
3.1.1    Pre-Tax Contributions. The Participant's Pre-Tax Contribution Account
shall be credited with the amount of such contribution within an
administratively reasonable time following the date that the amount elected by
the Participant as a Pre-Tax Contribution would otherwise be paid to such
Participant.
3.1.2    Matching Contributions. At such time as the Committee shall determine,
the Matching Contribution Account of each Participant who is an Eligible
Employee shall be credited with a Matching Contribution equal to the lesser of
100% of such Participant's Pre-Tax Contributions, and (b) the percentage amount,
applied to their Compensation as described in Section 1.2.10(b), equal to the
maximum percentage amount of their

7

--------------------------------------------------------------------------------


compensation that is eligible for a matching contribution in the 401(k) plan
that is in effect on the last day of the Plan Year. The Participant must be an
active Eligible Employee on the last business day of the year to receive the
Matching Contribution, if any.
3.2    Adjustments of Account. Subject to such rules as may be prescribed by the
Committee from time to time, amounts shall be credited or debited to a
Participant's Account in connection with the deemed investment thereof as
follows:
3.2.1    Initial Election of Investment Funds. In connection with a
Participant's initial enrollment into the Plan, a Participant shall elect one or
more Investment Funds on an Investment Election Form filed with the Committee to
be used as an index to determine the additional amounts to be credited or
debited to such Participant's Account.
3.2.2    Changes to Investment Fund Elections. A Participant may (but is not
required to) elect, by filing a new Investment Election Form pursuant to rules
established from time to time by the Committee, to add, delete or modify one or
more of his or her Investment Fund(s) elections with respect to his or her
existing Account and/or future Pre-Tax Contributions, with such election to be
effective as of the later of the next following business day or the business day
following three months after the effective date of the last form provided,
except as may otherwise be allowed by the Committee.
3.2.3    Proportionate Allocation. Subject to such rules as the Committee may
from time to time prescribe, Participant investment elections described in this
Section shall be made in increments of one percentage point (1%).
3.2.4    Investment Funds. The Participant may elect one or more of the
Investment Funds selected by the Committee from time to time as hypothetical
investments. One of the Investment Funds that a Participant may designate shall
be the Sprint Nextel Share Unit Fund. The Committee may, in its sole discretion,
discontinue, substitute or add any other Investment Fund. The Committee shall
also have the power to direct that any separate Investment Funds shall be
consolidated with (or "mapped" to) any other Investment Fund. Each such change
shall take effect at such time or times and under such rules as shall be
established by the Committee.
3.2.5    Embarq Share Units. The following provisions shall apply with respect
to Embarq Share Units:
(a)
Effective as of the Distribution Date, each Participant with a hypothetical
investment in the Sprint Nextel Share Unit Fund as of the Record Date shall be
credited with Embarq Share Units equal in amount to (i) the number of Sprint
Nextel Share Units credited to the Participant under the Sprint Nextel Share
Unit Fund as of the Record Date, multiplied by (ii) the Recapitalization
Multiple.

(b)
From time to time between the Distribution Date and December 31, 2006 (but
subject to such rules as the Committee may from time to time prescribe), a
Participant may elect to exchange all or a portion of the Participant's Embarq
Share Units for investments in other Investment Funds. However, a Participant


8

--------------------------------------------------------------------------------


may not at any time elect to exchange any portion of the Participant's other
Investment Funds for Embarq Share Units.
(c)
Effective as of December 31, 2006, the Embarq Share Unit Fund shall cease to
exist. As of such time, all Embarq Share Units credited thereunder shall be
converted to Sprint Nextel Share Units based on the fair market value of such
units, in the manner determined by the Committee in its discretion.

3.2.6    Debits and Credits to Accounts. Adjustments to Accounts shall be made
in accordance with the following rules:
(a)
To the extent administratively feasible, any Account will be valued daily at the
fair market value thereof by adding (i) the fair market value of all investments
reflected in the Account, (ii) any accrued interest or declared dividends (as of
the record date) on such hypothetical investments not reflected in (i) above,
and (iii) an amount equal to the hypothetical cash reflected in the Account; and
subtracting therefrom any liabilities of the Account. Participant's Accounts
will be adjusted daily by allocating among them the earnings or losses of each
Investment Fund since the previous day in proportion to each Participant's
portion of the Investment Fund balance immediately following the previous day's
adjustment. To the extent daily Account valuations and adjustments are not
administratively feasible, such valuations and adjustments shall occur as
frequently as administratively feasible.

(b)
Distributions shall be made in cash or cash equivalents and made pursuant to
Section 5. The amount paid upon such a distribution shall be based on the value
immediately after the adjustment of a Participant's Account on the effective
date of the withdrawal or distribution.

Notwithstanding the foregoing, the Committee may establish revised or additional
rules for the adjustment of Accounts including, without limiting the generality
of the foregoing, the times when contributions shall be credited under this
Section 3 and the manner of allocating gains and losses of Accounts.
3.3    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only, and a Participant's election of any such Investment
Fund, the allocation to his or her Account in respect thereto, the calculation
of additional amounts and the crediting or debiting of such amounts to a
Participant's Account shall not be considered or construed in any manner as an
actual investment of his or her Account in any such Investment Fund. In the
event that Sprint Nextel or the trustees of the trusts (if any), in their own
discretion, decide to invest funds in any or all of the Investment Funds, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant's Account shall at all times be a
bookkeeping entry only and shall not represent any investment made on his or her
behalf by Sprint Nextel or any trust; the Participant shall at all times remain
an unsecured creditor of Sprint Nextel.

9

--------------------------------------------------------------------------------


3.4    FICA and Other Taxes. For each Plan Year in which credits are made for or
on behalf of a Participant, Sprint Nextel, or its applicable subsidiaries, shall
withhold from that portion of the Participant's Base Salary or incentive that is
not being deferred, in a manner determined by the Committee, the Participant's
share of FICA and other employment taxes. If Base Salary or incentive
compensation that is not being deferred is insufficient for this purpose, the
Committee may reduce any Pre-Tax Contribution of the Participant in order to
withhold the Participant's share of FICA and other employment taxes.
SECTION 4

VESTING OF ACCOUNT
4.1    Vesting of Pre-Tax Contribution Accounts. The Pre-Tax Contribution
Accounts of Participants shall be fully (100%) vested and nonforfeitable at all
times.
4.2    Vesting of Matching Contribution Accounts. The Matching Contribution
Account of a Participant shall be forfeited if the Participant has a Termination
for Cause. "Termination for Cause" shall mean, in the case of an employee, an
involuntary termination of employment because (i) the employee has materially
breached Sprint Nextel's Code of Conduct, or the code of conduct of the
employer; (ii) the employee has materially breached the Sprint Nextel Employee
Agreement Regarding Property Rights and Business Practices (as it may be amended
and renamed from time to time); (iii) the employee has engaged in acts or
omissions constituting dishonesty, intentional breach of a fiduciary obligation,
or intentional acts of wrongdoing or misfeasance; or (iv) the employee has acted
intentionally and in bad faith in a manner that results in a material detriment
to the assets, business, or prospects of the employer.
SECTION 5

DISTRIBUTION
5.1    General Valuation Date. A Participant's Account shall be valued on the
last business day of the month of the event giving rise to the payment, which
month shall be, for the purposes of an event that is a specific future year
(i.e., without a designated month in such year), January of such year.
5.2    General Distribution Date. A Participant's Account shall be paid (or
commence to be paid, as applicable) within forty-five (45) days of the first
Valuation Date on or following the event giving rise to the payment, which
Valuation Date shall be, for the purposes of an event that is a specific future
year, that Valuation Date in January of such year.
5.2.1    Time of Distribution of Pre-Tax Contributions. A Participant must, with
respect to each separate initial deferral election made pursuant to Section 2.2
above, elect to commence payment of such Pre-Tax Contribution (together with
gains and losses thereon) in accordance with Section 5.3.1 on either of the
following dates:
(a)
Such Participant's Separation From Service; or


10

--------------------------------------------------------------------------------


(b)
A specific future month or year, but not earlier than five (5) years from the
effective date of such initial deferral election.

5.2.2    Time of Distribution of Matching Contributions. A Participant's
Matching Contribution Account shall be paid upon such Participant's Separation
From Service.
5.2.3    Acceleration of Benefits. Notwithstanding the provisions of Section
5.2.1, the entire Pre-Tax Contribution Account balance of a Participant shall be
paid in a lump sum on the first Valuation Date following the occurrence of any
of the following events:
(a)
The Participant's death; or

(b)
The Participant’s Separation From Service if the total account value under the
Plan as of such date is less than $20,000.

(c)
The Participant's Separation From Service within twelve (12) months after a
Change in Control.

The entire Account balance of a Participant shall be accelerated and paid in the
benefit form selected on the first Valuation Date following the determination by
the Committee that the Participant is Disabled.
5.2.4    Delay for Specified Employees. Notwithstanding the foregoing provisions
of this Section 5.2, if a distribution is being made to a Specified Employee due
to such employee’s Separation From Service (including a distribution on
Separation from Service within twelve months of a Change in Control made
pursuant to Section 5.2.3(c)), distribution shall be delayed until the earlier
to occur of the Participant's death or the first Valuation Date that is six
months and one day following the Participant's Separation From Service (the
“Delay Period”). Upon the expiration of the Delay Period, the payment delayed
pursuant to this Section 5.2.4 shall be paid to the Participant, and any
remaining installment payments shall be payable in accordance with Section
5.3.3.
5.3    Form of Distribution.
5.3.1    Pre-Tax Contribution Account.    The Participant shall elect in his or
her Initial Deferral Election form to have his or her Pre-Tax Contribution
Account distributed either in (a) a series of annual installments payable over
at least two (2) but not more than ten (10) years, or (b) single lump sum
payment. No spouse, former spouse, Beneficiary or other person shall have any
right to participate in the Participant's selection of a form of benefit. All
payments from such Pre-Tax Contribution Account shall be made in cash and shall
be subject to the provisions of Section 5.2.3.
5.3.2    Matching Contribution Account. A Participant's Matching Contribution
Account shall be distributed in cash in a lump sum upon Separation From Service
unless the Participant has a Termination for Cause.
5.3.3    Installment Amounts. The amount of the annual installments shall be
determined by dividing the value of the amount of the Account as of the
Valuation Date

11

--------------------------------------------------------------------------------


determined by the Committee in accordance with Section 5.1 or its annual
anniversary, by the number of remaining installment payments to be made
(including the payment being determined), with the last scheduled installment
resulting in a complete payment. Notwithstanding the foregoing, the second and
any subsequent installments that are made to a Specified Employee due to
Separation From Service will be determined as of the annual anniversary of his
or her Separation From Service, such that only the first such installment will
be delayed for six months.
5.3.4    Delay for Taxes. Notwithstanding the foregoing, a payment may be
delayed if the Committee in its reasonable discretion reasonably anticipates
that if such payment were made as scheduled, Sprint Nextel’s deduction with
respect to such payment would not be permitted due to the application of Code
Section 162(m), the Committee may unilaterally delay the time of the making or
commencement of payments, provided that all scheduled payments to the
Participant that could be delayed in accordance with this Section 5.3.4 are
delayed. Any payment delayed pursuant to the foregoing must be made either
during the first taxable year of the Participant in which the Committee
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by Code
Section 162(m) or during the period beginning with the date of the Participant’s
Separation from Service and ending on the later of the last day of the taxable
year of Sprint Nextel in which the Participant has a Separation from Service or
the 15th day of the third month after the Participant’s Separation from Service.
5.4    Subsequent Changes in Time and Form of Payment. A Participant may, before
such Participant's Separation From Service, elect to delay a payment or to
change the form of payment of his or her Pre-Tax Contribution Account by filing
a properly completed Subsequent Deferral Election Form with the Committee,
provided that:
(a)
Such election shall not be effective until twelve (12) months after it is filed
with the Committee;

(b)
Such election shall require that the payment with respect to which the election
is made shall be delayed for a period of not less than five (5) years from the
date such payment would have been made absent such subsequent election; and

(c)
If the election relates to a delay in the payment of a Pre-Tax Contribution
Account from a specific year and month previously elected by the Participant in
his or her initial deferral election form or relates to a prior election of
installment payments, such election cannot be made less than twelve (12) months
before the date the payment was otherwise scheduled to be made or commence.

A Subsequent Deferral Election Form shall be accepted by the Committee only if
such form complies with (a), (b) and ,if applicable, (c) above and shall be
irrevocable on the date such form is accepted by the Committee.


5.5    Designation of Beneficiaries.

12

--------------------------------------------------------------------------------


5.5.1    Right to Designate. Each Participant may designate, upon a Beneficiary
Designation Form furnished by and filed with the Committee, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified part of
such Participant's Account in the event of such Participant's death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary. No such designation, change or
revocation shall be effective unless executed by the Participant and received by
the Committee during the Participant's lifetime.
5.5.2    Failure of Designation. If a Participant:
(a)
fails to designate a Beneficiary,

(b)
designates a Beneficiary and thereafter revokes such designation without naming
another Beneficiary, or

(c)
designates one or more Beneficiaries and such Beneficiaries so designated fail
to survive the Participant, such Participant's Account, or the part thereof as
to which such Participant's designation fails, as the case may be, shall be
payable to the first class of the following classes of automatic Beneficiaries
with a member surviving the Participant and (except in the case of surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:

Participant's surviving spouse
Participant's surviving issue per stirpes and not per capita
Representative of Participant's estate.
5.5.3    Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution
of all or a portion of a deceased Participant's Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a distribution of
all or any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant's death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary's entire interest in the undistributed Account
is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Committee after the date of the
Participant's death but not later than one hundred eighty (180) days after the
date of the Participant's death. A disclaimer shall be irrevocable when
delivered to the Committee. A disclaimer shall be considered to be delivered to
the Committee only when actually received by the Committee. The Committee shall
be the sole judge of the content, interpretation and validity of a purported
disclaimer. Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest disclaimed. A
disclaimer by a Beneficiary shall not be considered to be a transfer of an
interest in violation of the provisions of Section 6. The Committee shall
recognize no other form of attempted disclaimer.

13

--------------------------------------------------------------------------------


5.5.4    Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant's Beneficiary Designation Form, when used in a
Beneficiary's designation, "issue" means all persons who are lineal descendants
of the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; "child" means an issue of the first generation; "per stirpes" means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
"survive" and "surviving" mean living after the death of the Participant.
5.5.5    Special Rules. Unless the Participant has otherwise specified in the
Participant's Beneficiary Designation Form, the following rules shall apply:
(a)
If there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

(b)
The automatic Beneficiaries specified in Section 5.5.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant's death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary's
estate.

(c)
If the Participant designates as a Beneficiary the person who is the
Participant's spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant's lifetime.

(d)
Any designation of a non-spouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant's death.

(e)
Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant's death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant's legal residence. The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.
5.5.6    No Spousal Rights. Except as required by law, no spouse or surviving
spouse of a Participant and no person designated to be a Beneficiary shall have
any rights or

14

--------------------------------------------------------------------------------


interest in the benefits accumulated under this Plan including, but not limited
to, the right to be the sole Beneficiary or to consent to the designation of
Beneficiaries (or the changing of designated Beneficiaries) by the Participant.
5.6    Facility of Payment. In case of the legal disability, including minority,
of a Participant or Beneficiary entitled to receive any distribution under the
Plan, payment shall be made, if the Committee shall be advised of the existence
of such condition:
(a)
to the duly appointed guardian, conservator or other legal representative of
such Participant or Beneficiary, or

(b)
to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Committee that the payment will be used for the
best interest and assist in the care of such Participant or Beneficiary, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
Participant or Beneficiary.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of Sprint
Nextel therefor.
SECTION 6

UNFUNDED PLAN
6.1    Unfunded Plan. The obligation of Sprint Nextel to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
Sprint Nextel to make such payments. The Participant shall have no lien, prior
claim or other security interest in any property of Sprint Nextel. Sprint Nextel
is not required to establish or maintain any fund, trust or account (other than
a bookkeeping account) for the purpose of funding or paying the benefits
promised under this Plan. If such a fund is established, the property therein
shall remain the sole and exclusive property of Sprint Nextel.
6.2    Spendthrift Provision. Except as required by law, no Participant or
Beneficiary shall have any interest in any Account which can be transferred nor
shall any Participant or Beneficiary have any power to anticipate, alienate,
dispose of, pledge or encumber the same while in the possession or control of
Sprint Nextel, nor shall the Committee recognize any assignment thereof, either
in whole or in part, nor shall any Account be subject to attachment,
garnishment, execution following judgment or other legal process while in the
possession or control of Sprint Nextel, except as may be required by law and as
is consistent with the provisions of Code Section 409A.
The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant's death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant's Account or any part
thereof, and any attempt of a Participant so to exercise said power in

15

--------------------------------------------------------------------------------


violation of this provision shall be of no force and effect and shall be
disregarded by the Committee.
SECTION 7

AMENDMENT AND TERMINATION
7.1    Amendment. By action of the Committee, Sprint Nextel reserves the power
to amend the Plan Statement from time to time, retroactively and/or
prospectively, as it deems appropriate. No such amendment of the Plan Statement
shall, however, reduce a Participant's Account earned as of the date of such
amendment unless the Participant so affected consents in writing to the
amendment.
7.2    Termination. By action of the Human Capital & Compensation Committee,
Sprint Nextel reserves the right to terminate the Plan and accelerate the
payment of Accounts to Participants in accordance with one of the following
provisions:
7.2.1    Dissolution or Bankruptcy. At the discretion of Sprint Nextel within
twelve (12) months of a corporate dissolution taxed under Code Section 331 or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that Accounts are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received): (a) the calendar year in which
the Plan termination occurs; (b) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (c) the first calendar
year in which payment is administratively feasible.
7.2.2    Discretionary Termination. At the discretion of Sprint Nextel, provided
that (a) all other arrangements sponsored by Sprint Nextel that would be
aggregated with this arrangement under Code Section 409A are also terminated;
(b) no payments, other than payments that would have been made under this Plan
had the termination not occurred, are made from the Plan within twelve (12)
months of the termination; (c) all Accounts are fully distributed within
twenty-four (24) months of such termination; (d) Sprint Nextel does not adopt a
new arrangement that would be aggregated under Code Section 409A with this Plan
for three (3) years following the termination of this Plan; and (e) the
termination does not occur proximate to a downturn in the financial health of
Sprint Nextel.
SECTION 8

DETERMINATIONS - RULES AND REGULATIONS
8.1    Determinations. The Committee shall have the sole discretion to make such
determinations as may be required from time to time in the administration of the
Plan. The Committee shall have the sole discretionary authority and
responsibility to interpret and construe the Plan Statement and to determine all
factual and legal questions under the Plan, including, but not limited to, the
eligibility of an individual to participate in the Plan, the amounts of benefits
paid under the Plan, and the administrative reasonability of the Valuation Dates
used to

16

--------------------------------------------------------------------------------


determine benefits and their timing. The rules, interpretations, computations
and other actions of the Committee shall be binding and conclusive on all
persons.
8.2    Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.
8.3    Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Committee pursuant to any
provision of this Plan Statement may be signed in the name of the Committee by
any officer who has been authorized to make such certification or to give such
notices or consents.
8.4    Claims Procedure. Until modified by the Committee, the claims procedure
set forth in this Section shall be the exclusive procedure for the disposition
of claims for benefits arising under the Plan.
8.4.1    Initial Claim. An individual may, subject to any applicable deadline,
file with the Benefits Administrative Committee (BAC), appointed by the
Committee to hear benefit appeals, a written claim for benefits under the Plan
in a form and manner prescribed by the BAC.
(a)
If the claim is denied in whole or in part, the BAC shall notify the claimant of
the adverse benefit determination within ninety (90) days after receipt of the
claim.

(b)
The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the BAC determines that special circumstances required
an extension of time for determination of the claim, provided that the BAC
notifies the claimant, prior to the expiration of the initial ninety (90) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.

8.4.2    Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:
(a)
the specific reasons for the adverse determination;

(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

(c)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and

(d)
a description of the claims review procedure, including the time limits
applicable to such procedure, and a statement of the claimant's right to bring a
civil action against the Plan pursuant to Section 502(a) of ERISA.

8.4.3    Claims on Review. If the claim, upon review, is denied in whole or in
part, the BAC shall notify the claimant of the adverse benefit determination
within sixty (60) days after receipt of such request for review.

17

--------------------------------------------------------------------------------


(a)
The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the BAC determines that special circumstances require an
extension of time for determination of the claim, provided that the BAC notifies
the claimant, prior to the expiration of the initial sixty (60) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

(b)
In the event that the time period is extended due to a claimant's failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

(c)
The BAC's review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

8.4.4    Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:
(a)
the specific reasons for the denial;

(b)
references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to, the claimant's claim for benefits;

(d)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant's right to obtain information about such procedures; and

(e)
a statement of the claimant's right to bring an action under ERISA Section
502(a).

8.5    Claims and Review Procedure for Disability Claims Filed under the Plan.
Until modified by the Committee, the claims and review procedure for employees
for disability claims shall be that set forth in the Sprint Nextel Long Term
Disability Plan. Similar procedures shall be used for Board Members, except that
no statements referencing ERISA rights will be provided.
8.6    Rules.
(a)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the claims procedure. The BAC


18

--------------------------------------------------------------------------------


may require that any claim for benefits and any request for a review of a denied
claim be filed on forms to be furnished by the BAC upon request.
(b)
All decisions on claims and on requests for a review of denied claims shall be
made by the BAC unless delegated as provided for in the Plan Statement, in which
case references in this Section 8 to the BAC shall be treated as references to
the BAC's delegate.

(c)
The BAC may, in its discretion, hold one or more hearings on a claim or a
request for a review of a denied claim.

(d)
The decision of the BAC on a claim and on a request for a review of denied claim
may be provided to the claimant in electronic form instead of in writing at the
discretion of the BAC.

(e)
A claimant may be represented by a lawyer or other authorized representative (at
the claimant's own expense), but the BAC reserves the right to require the
claimant to furnish written authorization. A claimant's representative shall be
entitled to copies of all notices given to the claimant.

(f)
In connection with the review of a denied claim, the claimant or the claimant's
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant's claim for benefits.

(g)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

(h)
For the purposes of this Section, a document, record, or other information shall
be considered "relevant" if such document, record, or other information: (i) was
relied upon in making the benefit determination; (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination; (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure that the benefit claim determination
was made in accordance with the governing plan documents and that, where
appropriate, the Plan Statement provisions have been applied consistently with
respect to similarly situated claimants; and (iv) constitutes a statement of
policy or guidance with respect to the Plan concerning the denied treatment
option or benefit for the claimant's diagnosis, without regard to whether such
advice or statement was relied upon in making the benefit determination.

(i)
The BAC may, in its discretion, rely on any applicable statute of limitation or
deadline as a basis for denial of any claim.


19

--------------------------------------------------------------------------------


8.7    Information Furnished by Participants. Neither Sprint Nextel nor the BAC
shall be liable or responsible for any error in the computation of the Account
of a Participant resulting from any misstatement of fact made by the
Participant, directly or indirectly, to Sprint Nextel or to the BAC, and used by
it in determining the Participant's Account. Neither Sprint Nextel nor the BAC
shall be obligated or required to increase the Account of such Participant
which, on discovery of the misstatement, is found to be understated as a result
of such misstatement of the Participant. However, the Account of any Participant
which is overstated by reason of any such misstatement shall be reduced to the
amount appropriate in view of the truth.
SECTION 9

PLAN ADMINISTRATION
9.1    Authority. The Committee shall:
(a)
establish rules for the functioning of the Committee, including the times and
places for holding meetings, the notices to be given in respect of such meetings
and the number of members who shall constitute a quorum for the transaction of
business,

(b)
organize and delegate to such of its members as it shall select authority to
execute or authenticate rules, advisory opinions or instructions, and other
instruments adopted or authorized by the Committee; adopt such bylaws or
regulations as it deems desirable for the conduct of its affairs; appoint a
secretary, who need not be a member of the Committee, to keep its records and
otherwise assist the Committee in the performance of its duties; keep a record
of all its proceedings and acts and keep all books of accounts, records and
other data as may be necessary for the proper administration of the Plan; notify
Sprint Nextel of any action taken by the Committee and, when required, notify
any other interested person or persons,

(c)
determine from the records of Sprint Nextel the Compensation, service records,
status and other facts regarding Participants and other employees,

(d)
cause to be compiled at least annually, from the records of the Committee and
the reports and accountings of any Trustee, a report or accounting of the status
of the Plan and the Accounts of the Participants, and make it available to each
Participant who shall have the right to examine that part of such report or
accounting (or a true and correct copy of such part) which sets forth the
Participant's benefits and ratable interest in the Plan,

(e)
prescribe forms to be used for applications for participation, benefits,
notifications, etc., as may be required in the administration of the Plan,

(f)
set up such rules as are deemed necessary to carry out the terms of this Plan
Statement,


20

--------------------------------------------------------------------------------


(g)
resolve all questions of administration of the Plan not specifically referred to
in this Section,

(h)
delegate or redelegate to one or more persons, jointly or severally, and whether
or not such persons are members of the Committee or employees of Sprint Nextel,
such functions assigned to the Committee hereunder as it may from time to time
deem advisable, and

(i)
perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it.

9.1.1    Majority Decisions. Except as otherwise may be resolved by the Board of
Directors of Sprint Nextel or as specified in its bylaws, if there shall at any
time be three (3) or more members of the Committee serving hereunder who are
qualified to perform a particular act, the same may be performed, on behalf of
all, by a majority of those qualified, with or without the concurrence of the
minority. No person who failed to join or concur in such act shall be held
liable for the consequences thereof, except to the extent that liability is
imposed under ERISA.
9.2    Miscellaneous.
9.2.1    Conflict of Interest. If any officer or employee of Sprint Nextel, any
member of the Board of Directors of Sprint Nextel or any member of the Committee
to whom authority has been delegated or redelegated hereunder shall also be a
Participant or Beneficiary in the Plan, the individual shall have no authority
as such officer, employee or member with respect to any matter specially
affecting his or her individual interest hereunder (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to the other
officers, employees or members, as the case may be, to the exclusion of such
Participant or Beneficiary, and such Participant or Beneficiary shall act only
in his or her individual capacity in connection with any such matter.
9.2.2    Dual Capacity. Individuals, firms, corporations or partnerships
identified herein or delegated or allocated authority or responsibility
hereunder may serve in more than one capacity.
9.2.3    Administrator. The Committee shall be the plan administrator.
9.2.4    Service of Process. In the absence of any designation to the contrary
by Sprint Nextel, the Secretary of Sprint Nextel is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to the Plan in any legal proceeding, including arbitration, involving the Plan.
9.2.5    Administrative Expenses. The reasonable expenses of administering the
Plan shall be payable out of the Accounts except to the extent that Sprint
Nextel, in its discretion, directly pays the expenses.

21

--------------------------------------------------------------------------------


SECTION 10

DISCLAIMERS
10.1    No Implied Employment Contract. The Plan shall not be deemed (i) to give
any employee or other person any right to be retained in the employ of Sprint
Nextel or (ii) to interfere with the right of Sprint Nextel to discharge any
employee or other person at any time for any or no reason, which right is hereby
reserved.
10.2    Source of Payment. Neither Sprint Nextel nor any of its officers nor any
member of the Committee or the Board of Directors in any way secure or guarantee
the payment of any benefit or amount which may become due and payable hereunder
to any Participant or to any Beneficiary or to any creditor of a Participant or
a Beneficiary. Each Participant, Beneficiary or other person entitled at any
time to payments hereunder shall look solely to the assets of Sprint Nextel for
such payments or to the Accounts distributed to any Participant or Beneficiary,
as the case may be, for such payments. In each case where Accounts shall have
been distributed to a former Participant or a Beneficiary or to the person or
any one of a group of persons entitled jointly to the receipt thereof and which
purports to cover in full the benefit hereunder, such former Participant or
Beneficiary, or such person or persons, as the case may be, shall have no
further right or interest in the other assets of Sprint Nextel. Neither Sprint
Nextel nor any of its officers nor any member of its Board of Directors shall be
under any liability or responsibility for failure to affect any of the
objectives or purposes of the Plan by reason of the insolvency of Sprint Nextel.
10.3    Delegation. Sprint Nextel, and its officers and the members of its Board
of Directors and the Committee shall not be liable for an act or omission of
another person with regard to a responsibility that has been allocated to or
delegated to such other person pursuant to the terms of this Plan Statement or
pursuant to procedures set forth in this Plan Statement.
10.4    Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of the Plan may not
be accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.
10.5    Code Section 409A. The Plan and the benefits provided hereunder are
intended to comply with Code Section 409A and the guidance and Treasury
regulations issued thereunder, to the extent applicable thereto. Notwithstanding
any provision of the Plan to the contrary, the Plan shall be interpreted and
construed consistent with this intent. Notwithstanding the foregoing, Sprint
Nextel shall not be required to assume any increased economic burden in
connection therewith. Although Sprint Nextel intends to administer the Plan so
that it will comply with the requirements of Code Section 409A, Sprint Nextel
does not represent or warrant that the Plan will comply with Code Section 409A
or any other provision of federal, state, local, or non-United States law.
Neither Sprint Nextel, its subsidiaries, nor their respective directors,
officers, employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest, or
penalties the Participant may owe as a result of participation in the Plan, and
Sprint Nextel and its subsidiaries shall have no obligation to indemnify or
otherwise protect any Participant from the obligation

22

--------------------------------------------------------------------------------


to pay any taxes pursuant to Code Section 409A.
10.6    Execution. To record the adoption of this Plan as set forth herein,
Sprint Nextel has caused its duly authorized officer to execute the same this
10th day of February, 2012.


SPRINT NEXTEL CORPORATION
By /S/ Stanley M. Sword
Vice President, Total Rewards
Sprint Nextel Corporation



23